Citation Nr: 0114891	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  95-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for arthritis of the 
right hip, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for a seizure 
disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
December 1967, from February 1968 to February 1972, from 
August 1972 to September 1975, and from March 1977 to May 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) October 1994 rating decision which 
denied service connection for PTSD, and ratings in excess of 
10 percent each, for service-connected right hip arthritis 
and seizure disorder.  By August 1999 decision, the RO 
increased the rating of the service-connected right hip 
disability from 10 to 20 percent.  Nonetheless, the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the record indicates that service connection for 
chronic acquired psychiatric disability, including PTSD, was 
previously denied by RO rating decisions in January 1982 and 
July 1990, but no timely appeal from either decision was 
filed.  Both decisions therefore are final and are not 
subject to revision on the same factual basis.  They may, 
however, be reopened with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  As the July 1990 RO decision, 
essentially declining to reopen the claim of service 
connection for psychiatric disability, including PTSD, 
constitutes the most recent final decision with regard to 
that claim, it must be determined whether new and material 
evidence has been submitted since that decision.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  While the October 1994 
rating decision (now on appeal) denied service connection for 
PTSD on a de novo basis, the Board must conduct an 
independent review of whether new and material evidence has 
been submitted to reopen the previously disallowed claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).

In June 2000, the Board remanded this case to the RO for the 
scheduling of a Travel Board hearing, pursuant to the 
veteran's request; such hearing was held in February 2001, at 
which time the veteran submitted additional evidence which 
was not previously of record (consisting of a December 1998 
letter from a VA psychiatrist).  Initial consideration of 
this evidence by the RO was waived by the veteran in writing 
pursuant to 38 C.F.R. § 20.1304(c) (2000).

Appellate consideration of the claim of increased rating for 
a seizure disorder is deferred pending completion of the 
development requested in the remand below.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for PTSD was most recently denied by RO rating 
decision in July 1990; no timely appeal therefrom was filed, 
with the result that the July 1990 decision became final.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
PTSD, furnished since the July 1990 RO rating decision, are 
new, relevant, and probative of the issue at hand.

3.  The veteran's service-connected right hip arthritis 
produces subjectively perceived pain, discomfort, reduced and 
painful motion (flexion is limited to 30 degrees), and 
functional impairment, but there is no objective evidence of 
deformity or muscle atrophy.


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1990 RO rating decision 
declining to reopen the claim of service connection for PTSD 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).

2.  The criteria for a rating in excess of 20 percent for 
right hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5010, 5252 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim:

Service connection for PTSD was denied by RO rating decision 
in January 1982, based on findings that the evidence did not 
demonstrate a clear diagnosis of PTSD of service origin.  No 
appeal from that decision was filed by or on behalf of the 
veteran.  38 C.F.R. § 19.153 (1981) (now 38 C.F.R. § 20.1103 
(2000)).  Accordingly, the January 1982 RO rating decision 
became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).

Subsequently, the veteran's application to reopen the claim 
of service connection for PTSD was denied by RO decision in 
July 1990, finding that he did not submit new and material 
evidence in support of the claim.  An appeal from that 
decision was not filed in a timely fashion.  38 U.S.C.A. 
§ 4005 (West 1988); 38 C.F.R. § 19.192 (1990).  Thus, the 
July 1990 RO decision declining to reopen the claim of 
service connection for PTSD constitutes the most recent final 
decision with regard to that claim; it must be determined 
whether new and material evidence has been submitted since 
that decision.  See Evans, 9 Vet. App. 273.  A final RO 
decision is not subject to revision on the same factual 
basis, but may be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
decision in July 1990.

Evidence of record at the time of the July 1990 RO decision 
included the veteran's service medical and personnel records, 
none of which show any report or clinical finding of PTSD; on 
psychiatric evaluation in March 1965, he was shown to have a 
mild, "inadequate personality;" in October 1967, he was 
treated for impairment of the eyes and, on examination later 
in October, it was indicated that he had 2nd degree burns of 
his head and lower arms.  On medical board examination in 
August 1979, he indicated that he had various disabilities 
from injuries sustained in Vietnam (he claimed he fell out of 
a helicopter in 1967); he reported various 
psychological/psychiatric impairment, but no pertinent 
clinical finding was identified on examination.  On medical 
examination later in August 1979, he indicated that about 90 
percent of his body was burned by chemicals (including Agent 
Orange) in Vietnam.  On ophthalmologic examination in August 
1979, he indicated that his eyes were burned by an artillery 
explosion in Vietnam in 1967.  

The veteran's service personnel records indicate that he 
served in Vietnam from December 1966 to December 1967, and 
from September 1968 to April 1971; his military occupational 
specialty in Vietnam was cook; his records show that he 
received numerous commendation letters for his duty as Acting 
Mess Steward of the 15th Administration Company Mess Hall in 
January 1969, in support of the operation of the Saigon 
Officers' Open Mess for months prior to May 1970, as well as 
many awards for meritorious service (e.g., Good Conduct 
Medals, Army Commendation Medals, etc.) and that he 
participated in several campaigns in Vietnam, but he is not 
shown to have had any combat service nor was he awarded any 
combat award or decoration.  A hand-written notation of an 
award of the Purple Heart Medal was noted on his DA Form 2-1.  
It is also noted in a July 1971 personnel action memorandum 
in his file, forwarded to the Commanding General, Sixth U.S. 
Army, that the veteran was suspected of having placed 
erroneous entries on his DA Form 20, and making certain 
conflicting, false statements in connection with his 
application for warrant officer appointment.  His claimed 
Purple Heart Medal is not confirmed on review of his 
extensive service personnel record.  

VA medical records from June 1980 to January 1990, including 
periodic VA compensation and pension examination reports, 
indicate the presence of a multitude of symptoms and 
impairment.  The veteran repeatedly reported extensive 
exposure to combat in Vietnam, noting that he sustained 
various injuries and trauma incident to such service 
(including the claim that he fell out of a helicopter).  On 
psychiatric examination in October 1980 and July 1981, PTSD 
was diagnosed.  

Evidence submitted since the most recent final RO rating 
decision in July 1990 includes numerous letters from the 
veteran, claiming that he had combat service in Vietnam, that 
he sustained various wounds and combat injuries (including 
falling out of a helicopter), and that he earned, but was not 
issued, the Purple Heart Medal and Bronze Star Medal.  

VA and private medical records from July 1989 to June 1992 
(including duplicate copies of previously assembled and 
identified VA medical records) document intermittent 
treatment for various symptoms and impairment, at least some 
of which were reported by him to have developed as a result 
of combat injury in service; a diagnosis of probable PTSD was 
indicated on psychiatric examination in March 1991.

On VA fee-basis psychiatric examination in December 1992, the 
veteran reported various psychiatric/psychological symptoms 
and impairment since his service in Vietnam; in 1965/66, he 
reportedly was in the vicinity of an exploding helicopter, 
sustaining severe concussion/trauma.  On examination, PTSD 
was diagnosed.

In a March 1994 letter, the veteran listed below his 
signature various decorations he claimed he was awarded, 
including the "Purple Heart (3X)" and "Silver Start" 
(sic).  

In April 1994, the veteran reported that he was unable to 
provide detailed information about the dates of the 
occurrence of his claimed in-service stressors.  He indicated 
that he was attached to the 1st Infantry Division in Vietnam 
and, during operation "Robin Hood," his helicopter "took a 
direct hit;" about 28 days later he woke up in a hospital 
with multiple injuries.  

In June 1994, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that the veteran was not on 
a list of people who were injured/wounded in Vietnam; the 
information provided in conjunction with an attempt to verify 
the occurrence of his claimed helicopter accident in Vietnam 
was not specific enough to allow verification thereof.  

On VA orthopedic examination in June 1995, the veteran 
indicated, in pertinent part, that he was in a helicopter 
crash in Vietnam, sustaining various injuries, and that he 
sustained various additional injuries in combat.  

In June 1995, the veteran indicated that he sustained several 
combat-related wounds during service in Vietnam in 1968, 
noting that "record keeping wasn't a strong point during 
these years."  Reportedly, he was wounded while he was 
attached to the 1st Infantry Division, including during 
operation "Robin Hood;" when he was with the 1st Cavalry 
Division (during operation "Mountain Top"), he reportedly 
sustained "several" other injuries.

On VA psychiatric examination in September 1995, the veteran 
reported having sustained various wounds and injuries in 
Vietnam, including when he fell out of a helicopter (he also 
reported having been injured in a helicopter crash on 
orthopedic examination in September 1995).  On examination, 
an unconfirmed diagnosis of PTSD was indicated.

An April 1991 disability determination notice from the Social 
Security Administration (including various medical records), 
received in October 1995, reveals that the veteran was found 
disabled for SSA disability purposes from October 1990 due to 
organic mental disorder.  Medical records from SSA document 
treatment for psychiatric/psychological impairment, with 
symptoms including outbursts of violence and nightmares, as 
early as January 1983, and include reports of history of PTSD 
and combat service in Vietnam (including claiming to have 
fallen out of a helicopter in Vietnam).  

VA medical records from June 1992 to December 1995 document 
treatment for various symptoms, and include the veteran's 
reports of history of having been in a helicopter crash in 
Vietnam; history of PTSD was indicated during the treatment.  

On VA psychiatric examination in May 1996, the veteran 
reported prolonged exposure to combat, under various 
circumstances and conditions, during service in Vietnam.  On 
examination, PTSD was diagnosed.

In August 1997, a "Qualified Medical Examiner," Dr. J. 
Haeckel, indicated that he treated the veteran since February 
1993 for "multiple serious injuries" sustained during his 
"Active Duty/Service in the Vietnam War."  

On VA psychiatric examination in September 1997, the examiner 
observed that the veteran's report of his military 
experiences remained essentially unchanged since that last 
examination in 1995.  On examination, PTSD was diagnosed.

VA medical records from June 1996 to January 1998 document 
intermittent treatment for numerous symptoms.  The records 
include a diagnosis of PTSD (the onset of which was linked by 
the examiners to service), veteran's reports of exposure to 
various combat stressors in Vietnam, as well as reports of 
multiple combat wounds and injury (including that when he 
claimed he fell out a helicopter).

In December 1998, a VA physician indicated that the veteran 
received psychiatric treatment due to PTSD since 1981.  He 
indicated that the veteran had 5 years of combat service in 
Vietnam, sustaining various wounds and injury incident to 
such service, and that he was awarded numerous combat 
decorations.  

On VA psychiatric examination in April 1999, including and 
reflecting a thorough review of the claims file, the examiner 
observed that there has always been a question of whether the 
veteran had any combat service and whether he was exposed to 
"catastrophic stressors."  On examination, dementia was 
diagnosed.

At a February 2001 Travel Board hearing, the testimony was 
that the veteran had extensive combat service during his 
"five" tours of duty in Vietnam, having sustained various 
wounds and injuries during combat (including falling "75 to 
100 feet" out of a helicopter in about 1969), and having 
been awarded combat-related awards and decorations (including 
the Purple Heart Medal and the Silver Star Medal "with a 
V").  Around Halloween 1969, when he was attached to Company 
A, 1st of the 27th, 1st Infantry Division, his base camp (at 
Loc Kai) was reportedly attacked by enemy artillery fire; in 
that attack, he reportedly sustained injuries to his back and 
hip.  In about 1970, he stated that the entire 1st Infantry 
Division (to which he was attached) was reportedly evacuated 
"within an hour's notice" under enemy fire from Saigon.  An 
additional in-service stressor reportedly consisted of having 
been together and talking with a good friend only a few 
minutes before the friend was killed by an incoming enemy 
mortar round (he provided the name of the friend, "Ray 
Wilcox" on page 31 of the hearing transcript); during the 
same attack, he was "running through the company" waking 
and warning people and, for his brave actions (waking up and 
saving people), he stated he was awarded the Silver Star.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claim.  Although portions of 
the newly-furnished evidence are merely duplicates of 
evidence of record in July 1990, and other portions are 
merely cumulative of evidence of record at that time 
(consisting of records of continuing psychiatric treatment 
and reiterations regarding the previously described nature of 
at least some of the claimed in-service stressors), portions 
of the newly-submitted evidence are clearly new and material 
and must be considered to decide the merits of the veteran's 
claim.  In particular, the veteran's February 2001 hearing 
testimony, describing additional, pertinent details relative 
to the nature and circumstances of the occurrence of his 
claimed combat-related stressors are material to his service 
connection claim.  Given the nature of the veteran's claim, 
and presuming credibility of his own contention consistent 
with Justus, 3 Vet. App. 510, the Board finds that there is 
new and material evidence sufficient to reopen the claim of 
service connection for PTSD.

Increased rating claim:

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(a)) was 
enacted, providing new statutory requirements regarding 
notice to a veteran and his representative and duties to 
assist in the development of the claims.  On full review of 
the claims folder, the Board finds that all required notice 
and development action specified in the new law has been 
complied with during this appeal.  Specifically, the Board 
finds that the May 1995 statement of the case, numerous 
subsequent supplemental statements of the case, and February 
2001 Travel Board hearing, provided both the veteran and his 
representative, satisfy the requirement at § 5103A of the new 
statute in that they clearly notify him and his 
representative of the evidence necessary to substantiate his 
claim.  

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim of an increased rating for right hip 
arthritis has been collected for review.  The available 
medical examination reports are thorough and contain 
sufficient information to rate the veteran's right hip 
disability according to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is needed to 
comply with the requirements of this new legislation or any 
other applicable regulation regarding the development of the 
pending claim.  

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for right hip arthritis was granted by RO 
rating decision in March 1981, and a noncompensable rating 
was assigned (by RO rating decision in July 1990, the rating 
thereof was increased to 10 percent and, by RO decision in 
August 1999, a 20 percent rating was assigned).  That 
decision was based on the veteran's service medical records 
showing in-service onset of arthritis of that hip.

VA medical records from June 1980 to June 1992 document 
intermittent treatment for various symptoms and impairment 
and include reports of recurrent pain, discomfort, stiffness, 
and functional impairment of the veteran's right hip.

On VA orthopedic examination in June 1995, the veteran 
reported pain and functional impairment of the right hip, 
interfering with his ability to walk.  On examination, he 
walked with a "severe" limp on the right, but he walked 
without any assistive devices; rotation of the hip was 
"poor" because of pain on motion; abduction and adduction 
were "incomplete," also because of pain on motion.  
Osteoarthritis of the right hip was diagnosed.

On VA orthopedic examination in September 1995, including a 
review of the claims file, the veteran reported "constant" 
pain and functional impairment of the right hip, interfering 
with his ability to walk.  On examination, he walked with a 
limp favoring the right leg; range of motion of the right hip 
was 0-80 degrees flexion, 0-30 degrees abduction, to 10 
degrees each internal and external rotation, and 0-5 degrees 
extension; motion was associated with pain and was 
characterized by the examiner as being decreased.  X-ray 
study of the hip showed degenerative joint disease.  Pain and 
decreased range of motion of the right hip were diagnosed.  

Records from the SSA, received in October 1995, document 
treatment for symptoms and impairment including the veteran's 
right hip pain and discomfort, interfering with his ability 
to walk and perform any strenuous activity.  

VA medical records from June 1992 to December 1995 document 
intermittent treatment for various symptoms and impairment, 
including arthritis and pain of the veteran's right hip.

On VA orthopedic examination in April 1997, including a 
review of the claims file, the veteran reported "severe 
pain" on all motions of the right hip; he failed to 
cooperate fully with the examination, and the examiner noted 
that a "true DeLuca examination" was therefore impossible 
to accomplish.  On examination, he walked "relatively well 
and with good speed" when he felt unobserved; he complained 
of severe pain on both active and passive motion of the right 
lower extremity, and he refused even to attempt voluntary 
motion.  The examiner opined that there was "very little" 
objective evidence of dysfunction, but the veteran may indeed 
have had "severe pain syndrome involving his right hip," 
and there was X-ray evidence of degenerative joint disease.  

In August 1997, Dr. Haeckel indicated that the veteran had 
numerous orthopedic and neurological disabilities including 
arthritis and "measurable lower extremity differences."  

VA medical records from May 1996 to January 1998 document 
intermittent treatment for various symptoms and impairment, 
documenting history of right hip arthritis and pain.  On 
examination in May 1997, there was no evidence of swelling or 
warmth of the pertinent joint; the examiner indicated that 
the presentation of subjectively perceived pain was 
inconsistent with objective findings.

On VA medical examination in July 1998, the veteran reported 
"constant" pain and stiffness of the right hip, treated 
with pain medication.  On examination, there was no external 
deformity of the right hip joint; range of motion was to 30 
degrees flexion (because of subjectively perceived pain), 
external and internal rotation were each limited to 10 
degrees (because of pain), and posterior extension was to 10 
degrees (limited by pain); passive rotation could not be 
performed because he complained of discomfort, but the 
examiner observed him to walk and bear weight on the right 
hip joint with only minimal limp and without complaints of 
pain.  Degenerative joint disease and traumatic dislocation 
of the right hip, with chronic pain, were diagnosed.  

In February 2001, the veteran and his spouse testified that 
he had constant pain, discomfort, and functional impairment 
of the right hip, interfering with his ability to walk and 
perform other physical activity.  At times, he reportedly 
ambulated with the help of a cane or crutches and treated the 
pain with medication.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, Code 
5003.

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected right hip 
arthritis is rated under 38 C.F.R. § 4.71a, Codes 5010-5252, 
traumatic arthritis and limitation of flexion of thigh, and a 
20 percent rating is assigned consistent with evidence of 
thigh flexion limited to 30 degrees.  Under Code 5252, a 30 
percent rating is assignable where thigh flexion is limited 
to 20 degrees.  

Based on the foregoing, the Board finds that a rating in 
excess of the currently assigned 20 percent for the veteran's 
service-connected right hip arthritis is not warranted.  It 
is noted that the presence of arthritis of that hip is shown 
by radiographic evidence, and service connection for that 
disability has been in effect for many years.  Thus, 
consistent with Codes 5003 and 5010, the service-connected 
right hip arthritis is properly rated based on range of 
motion impairment, in this case Code 5252.

The entirety of the evidence of record documents intermittent 
treatment for pain, discomfort, stiffness, reduced and 
painful motion, and functional impairment involving the 
veteran's right hip and, as indicated above, the presence of 
arthritis has been documented on several occasions during 
such treatment.  However, there is no objective evidence of 
muscle atrophy or deformity and, limitation of flexion, by 
pain, to 30 degrees (consistent with the rating criteria for 
a 20 percent rating under code 5252) was recorded on only one 
occasion during the course of VA medical examination in July 
1998 (on other examinations, the range of motion of the right 
hip was significantly less reduced); limitation of right hip 
flexion to 20 degrees (which would warrant a 30 percent 
rating under Code 5252) was never documented during medical 
treatment or on recent compensation and pension examinations 
discussed above.  Moreover, on VA medical examinations in 
April and May 1997, the examiners observed that objective 
evidence of disability did not support the subjectively 
perceived impairment.  Thus, on consideration of both 
subjective complaints of pain and functional impairment and 
objectively demonstrable disability, the Board believes that 
the severity of his service-connected right hip disability 
does not approximate the rating criteria for a rating greater 
than the currently assigned 20 percent under Codes 5010-5252.  
38 C.F.R. §§ 4.3, 4.7; see DeLuca, 8 Vet. App. at 206.

As the evidence does not suggest that the veteran's service-
connected right hip disability is associated with hip 
ankylosis, flail hip joint, or impairment of femur with at 
least "marked" disability of the right hip, the rating of 
his disability under Codes 5250, 5254, or 5255 is unwarranted 
in this case.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for PTSD, the claim is 
reopened.

A rating in excess of 20 percent for right hip arthritis is 
denied.


REMAND

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  Effective in 
November 2000, with enactment of VCAA, VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
38 C.F.R. § 3.304(f).

In this case, the veteran's service personnel records show 
that he served in Vietnam from December 1966 to December 1967 
and from September 1968 to April 1971; his military 
occupational specialty was cook; his records show that he 
received several commendation letters and awards for 
meritorious service, and that he participated in certain 
campaigns in Vietnam, but there is no indication that he, 
individually, engaged in combat (he is not shown to have 
sustained any combat wound or injury, nor been awarded any 
combat-related award or decoration, notwithstanding his 
repeated suggestions to the contrary).  His claimed in-
service stressors involve combat-type situations, including 
having fallen out of a helicopter, having been in fear for 
his life during enemy attacks on his base camp, having 
sustained wounds and combat injury, having been evacuated, 
with his entire division, from Saigon while under enemy 
attack, and having lost a friend during an enemy attack on 
his base (identified on page 31 of the February 2001 hearing 
transcript).  However, as his service records do not reveal 
that he had any combat service, his own testimony regarding 
the occurrence of the claimed stressors is insufficient to 
establish that such stressors did in fact occur as described; 
the occurrence of such stressors must be supported by service 
records or other supporting evidence.  

The record indicates that the RO attempted to verify the 
occurrence of the stressors alleged by the veteran to have 
occurred during his Vietnam service, but a June 1994 USASCRUR 
report indicates that the claimed stressors could not be 
verified due to insufficiency of information provided.  
However, since June 1994, the veteran provided additional 
details and information about the nature and circumstances of 
the occurrence of his claimed stressors; thus, further 
development of the evidence with regard to the claim of 
service connection for PTSD is necessary for a well-informed 
resolution of the claim.  

Regarding the veteran's claim of an increased rating for his 
service-connected seizure disorder, the entirety of the 
evidence of record indicates that, in addition to the 
variously manifested and identified service-connected seizure 
disorder, he also has nonservice-connected organic brain 
syndrome, at least some symptoms of which may overlap to some 
extent with the "seizure disorder" (see April 1999 VA 
psychiatric examination report).  On VA medical examination 
in July 1998, the examiner indicated that, because of the 
complicated nature of the veteran's service-connected 
disability, a neurological examination should be performed.

The veteran was afforded a VA neurological examination in 
November 1998, but he "essentially refused" to cooperate; 
he failed to participate fully in the examination and was 
vague about most questions.  On review of the claims file, 
the examiner opined that the veteran had a somatization 
disorder, but there was no way of proving that he had a 
seizure disorder.

At the February 2001 hearing, the veteran and his spouse 
testified that he experienced very frequent seizure 
attacks/spells, some of which were more severe than others.  
They suggested that the severity and frequency of those 
seizures gradually intensified over time.

As the available evidence of record is inadequate for a fully 
informed resolution of the claim of an increased rating for 
the service-connected seizure disorder, and it is reasonably 
possible that a complete neurological examination is 
attainable with the veteran's cooperation, the Board believes 
that the veteran should be appraised of his duty to cooperate 
with the development of facts pertinent to his claim; he 
should be also given one more opportunity to appear for VA 
neurological examination.  He is hereby reminded that the 
duty to assist is not always a one-way street; the veteran 
has an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  He must be 
prepared to cooperate with the efforts of VA to provide an 
adequate medical examination and submitting to VA all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).

In view of the foregoing, the claims of service connection 
for PTSD and increased rating for a seizure disorder are 
REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any psychiatric impairment since 
service and for his service-connected 
seizure disorder since December 1997.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained by 
the RO and added to the claims folder.  

3.  The RO should contact the veteran 
and provide him another opportunity to 
identify probative evidence, such as any 
names, dates, or other detailed 
information relevant to the in-service 
events allegedly giving rise to his 
PTSD.  After securing any necessary 
release, the RO should assist him in 
obtaining any documentation not already 
associated of record.  

4.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt to 
verify the stressors must be made 
through all available sources, to 
include contacting the USASCRUR at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, and National 
Archives and Records Administration 
(NARA) in St. Louis (see June 1994 
USASCRUR report).  If referral to 
USASCRUR, NARA, or other pertinent 
sources is to no avail, the RO should 
advise the veteran to submit alternate 
forms of evidence to support his claim 
of service connection for PTSD in 
compliance with the notification 
requirements in Dixon v. Derwinski, 
3 Vet. App. 261, 263-64 (1992).  All 
attempts to obtain the records should 
be documented in the claims folder.  

5.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for another VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses 
and etiology of all psychiatric 
disorders that are found to be present.  
The examination report must reflect a 
review of pertinent material in the 
claims file.  If PTSD is diagnosed, the 
examiner should specify (1) the factors 
relied on to support the diagnosis; (2) 
the specific stressor(s) that prompted 
the diagnosis; and (3) whether there is 
a link between the current 
symptomatology and one or more of the 
in-service stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special testing should be 
accomplished.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be 
provided as to whether such psychiatric 
disability is causally related to 
service.

6.  The veteran should be afforded 
another VA neurological examination to 
determine the current severity of his 
service-connected seizure disorder.  
When scheduling the examination, he must 
be notified of the time and place of the 
examination, his duty to report for same 
under 38 C.F.R. § 3.326(a), and the 
consequences of his failure to cooperate 
with completion of the examination.  
38 C.F.R. § 3.655(b)); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  A 
copy of the notification letter to him 
must be included in the claims folder.  
The claims folder and the information 
necessary for the examiner to make 
findings concerning the rating of the 
service-connected seizure disorder in 
accordance with the applicable criteria 
(38 C.F.R. § 4.124a) must be provided 
the examiner for review in conjunction 
with the examination.  All indicated 
studies should be conducted.  Symptoms 
associated with the service-connected 
seizure disorder should be delineated, 
if possible, from any nonservice-
connected symptomatology, and the 
examiner should provide a best estimate 
of the frequency of the veteran's 
seizures.  If it is impossible to 
distinguish any such symptoms, the 
examiner should so state.

7.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



